


110 HR 2530 IH: Endangered Species Compliance and

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2530
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mrs. McMorris Rodgers
			 (for herself, Mr. Jones of North
			 Carolina, Mrs. Cubin,
			 Mr. Nunes,
			 Mr. Hastings of Washington,
			 Mr. Gohmert,
			 Mr. Calvert,
			 Mr. Brown of South Carolina,
			 Mr. Walden of Oregon,
			 Mr. Rehberg,
			 Mr. Renzi,
			 Mr. Pearce, and
			 Mr. Sali) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To better inform consumers regarding costs associated
		  with compliance for protecting endangered and threatened species under the
		  Endangered Species Act of 1973.
	
	
		1.Short titleThis Act may be cited as the
			 Endangered Species Compliance and
			 Transparency Act of 2007.
		2.Endangered
			 Species Act Compliance Estimation and Reporting
			(a)Customer
			 informationTo better inform consumers regarding costs associated
			 with compliance for protecting endangered and threatened species under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Administrators of
			 the Bonneville Power Administration, the Western Area Power Administration, the
			 Southwestern Power Administration, and the Southeastern Power Administration
			 shall each include in monthly billings sent to each firm’s power customer
			 information estimating and reporting the costs of each customer’s share of the
			 direct and indirect costs incurred by each administration related to compliance
			 with the Endangered Species Act and activities related to such Act.
			(b)Direct
			 costsDirect costs shall include Federal agency obligations
			 related to study-related costs, capital, operation, maintenance, and
			 replacement costs, and staffing costs.
			(c)Indirect
			 costsIndirect costs shall include foregone generation and
			 replacement power costs, including the net costs of any transmission.
			(d)CoordinationThe
			 Bureau of Reclamation and any other affected Federal agencies shall assist the
			 Administrators with the identification of the costs.
			3.Endangered
			 Species Act Compliance ReportNo later than January 30 of each year, each
			 Administrator, in coordination with the Bureau of Reclamation and other
			 affected Federal agencies, shall provide an annual report to the Committee on
			 Natural Resources of the House of Representatives and the Committee on
			 Environment and Public Works of the Senate estimating direct and indirect costs
			 associated with compliance with the Endangered Species Act of 1973 on a
			 project-by-project basis for the Western Area Power Administration and on a
			 system-wide basis for each of the other power marketing administrations.
		
